1.	 Mr. President, it is a particular pleasure for me to associate myself with previous speakers in expressing my own satisfaction, as well as that of the Lebanese delegation, at your election to the presidency of this historic session of our Organization. It is indeed a formidable task that we are entrusting to you on this twenty--fifth anniversary of the Charter of the United Nations, a time when, in varying degrees, we shall all be tempted to take stock of the work of the Organization. Who could assume this heavy responsibility better than you? Your brilliant career only serves to confirm all the hopes which we repose in you. You are also the worthy representative of the Scandinavian democracies which, like my own country, have always displayed their attachment to the ideals of peace, justice and liberty.
2.	I should like also to take this opportunity to pay a particular tribute to SecretaryGeneral U Thant, who has brought to his important task his qualities of heart and mind, his wisdom and his sense of equity, and whose indefatigable efforts to promote international peace and security fully merit our profound gratitude.
3.	This year we celebrate the twenty--fifth anniversary of our Organization. We should like at the beginning of our statement to dwell on the Organization's merits. Among its positive achievements which immediately occur to us we must, of course, point to the tremendous work of decolonization which, although it is incomplete, nevertheless has made it possible for many countries to become sovereign free States. Multilateral cooperation in the economic, social and cultural fields has very largely responded to the hope which the international community has placed in our Organization. We should like to hope that the United Nations Second Development Decade will open up a new era of prosperity and cooperation among all nations.
4.	Since the advent of the Universal Declaration of Human Rights and the adoption of the Covenants guaranteeing economic, social, cultural, civil and political rights, the United Nations has forged a framework guaranteeing the flourishing of man and respect for his values.
5.	Although some modest progress in the field of disarmament and peaceful coexistence must also be accredited to our Organization, we cannot overlook its weaknesses with regard to the maintenance of international peace and security. Too many problems have remained unsolved because of the interplay of the politics of influence and the fossilization of the world into antagonist blocs where the national interests of certain great Powers have often been contrary to the legitimate interests of the small and middle-sized nations.
6.	The United Nations, born after the most murderous conflict the world had ever known, determined not only to eliminate the pernicious consequences of that World War but, above all, to spare future generations from a new scourge.
7.	Twenty--five years after its creation our Organization has still not succeeded in attaining those two objectives. Indeed, the international community continues to suffer the pernicious consequences of that war, consequences which have been complicated by further conflicts. A quarter of a century ago the General Assembly and the Security Council symbolized, especially for the small countries, the supreme guarantee of a new international order based on peace and justice. Unfortunately, the Security Council has now become the stage where antagonism between the blocs is played out, thus freezing the positions of the great Powers and preventing the Council from taking the action that we expect from it. The French and Brazilian Foreign Ministers, in their brilliant addresses (1842nd and 1841st meetings), quite rightly drew our attention to the failures of the Security Council, whose resolutions have often in practice encountered a veto in terms of interpretation.
8.	The essential reason for the failure of the Security Council is principally the desire of certain Powers to settle international problems, not in the light of the legitimate interests of the peoples concerned, but more often in the light of their wish to maintain their zones of influence. Many conflicts have arisen since the creation of the United Nations, and at the head of the list we find the Palestinian tragedy.
A/PV.1844
9.	Israel, which is the source of this tragedy, is responsible for the convulsions running through the 
Arab countries today. Because of its disregard of the resolutions of the General Assembly, and particularly its refusal to implement resolution 242 (1967) of the Security Council, Israel continues to hinder peace efforts in the Middle East.
10.	The problem in that region has been prolonged distressingly for many long years. In twenty--five years everything* that could have been said on this subject has been repeated many times. Unfortunately, the aggressive policy of Israel all through these years has opposed a just settlement of the problem.
11.	If the United Nations had in good time taken the necessary measures to compel Israel to accept and implement the resolutions of the General Assembly and the Security Council with regard to this problem, much tragedy could have been avoided and thousands of human lives saved.
12.	The heartrending events which are occurring today in Jordan and which have occurred in other countries in the region are only one of the consequences of Israel's refusal to implement the relevant resolutions of our Organization and to recognize the inalienable rights of the Palestinian people.
13.	Indeed, this continual refusal has tested beyond endurance the patience of this people that has fallen victim to repeated acts of aggression by Israel. For twenty--two years international public opinion has remained indifferent to the sufferings of the Palestinian refugees uprooted from their motherland, and yet people are surprised today to see these exiles becoming, in part or completely, fighters taking up arms in their own cause.
14.	As my Government has so often pointed out, Israel, by its threats and its acts of aggression, hopes to oblige Lebanon, under pain of undergoing more acts of aggression by Israel, to constrain indefinitely by force of arms the 300,000 Palestinian refugees to which it has given refuge on its territory and force them to resign themselves to the misfortunes of their exodus. Since 1968 the Security Council has been convened four times on the request of Lebanon. Warnings have been issued to Israel, measures have been contemplated, condemnations have been pronounced; but Lebanon today remains still vulnerable to acts of aggression by Israel, which always go unpunished.
15.	Accordingly, Israel by its refusal is seeking nothing else but to destroy Lebanon from within and without, and this by forcing Lebanon to choose between undergoing Israeli raids against its own territory and population and carrying out, with regard to its own brothers on its own territory, a continuous policy of violence and civil war. The harmonious synthesis which has been achieved by Lebanon is of a significance which goes beyond its frontiers. It represents, in the final analysis, the solution for many problems in other countries, including Israel. Internationally speaking, it amounts to the ultimate aspiration of all human beings to usher in an era of understanding and fraternal cooperation. If, because of the Palestine tragedy for which Lebanon is not at all responsible, any more than are the other Arab countries, and which involves justice and the authority of the Security Council, this human experiment which has so far been carried out successfully in Lebanon were to be compromised, it would certainly amount to a condemnation of the principles, the activities and the raison d'etre of the United Nations, and in the eyes of history it would be an actual step backward for mankind.
16.	The whole world is concerned today at the impediments which are now hindering freedom of aerial navigation. Lebanon, which profoundly shares this concern, as a country which is tourism conscious and itself possesses a large airline, has a particular interest in this subject.
17.	Moreover, of all the States in the world Lebanon is the one which has in practice suffered most in the field of air travel, by the shameful and devastating attack perpetrated against the international airport at Beirut by the regular forces of Israel, which, on 28 December 1968, destroyed three quarters of Lebanon's national civil aircraft.
18.	The same States which today hold themselves up as defenders of the security of international air travel should at that time have combined their efforts with ours in the International Civil Aviation Organization in order to take the necessary measures to prevent any interference in international air traffic. It is regrettable that our appeal remained a dead letter.
19.	During recent incidents which disturbed aerial security, slanderous and gratuitous attacks were directed against Lebanon. For humanitarian reasons my country was obliged to permit two civil airline aircraft in distress to land at the international airport at Beirut. Besides those humanitarian reasons, we did this at the express request of the airlines to which these aircraft belonged as well as that of the ambassadors of the countries where these airlines are based. Other States which possess resources far superior to ours remain even now impotent in the face of the hijackings of aircraft.
20.	We consider that all States bear a particular responsibility to safeguard the security of air travel. For its part Lebanon has now initiated the necessary legislative measures to adhere to the Tokyo Convention.  Furthermore, my country has undertaken to strengthen measures of internal security to give a better guarantee to the freedom and security of air travel.
21.	In this year of the twenty--fifth anniversary of our Organization, we remain convinced that the United Nations will be able to find an equitable and appropriate solution to the Middle East tragedy. Lebanon, a co founder of the United Nations, considers that our Organization is the primary guarantee for all peace loving and justice-loving nations, particularly the small nations, including Lebanon. In twenty--five years the principles upon which the Organization rests have lost nothing of their vitality and their power of attraction. Those principles remain the hope of peoples and nations. May so much reaffirmed hope not disappoint the nations which aspire only to achieve understanding in peace, justice and progress.
